Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED AFTER FINAL ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 1-7 and 15-20 were withdrawn.  Claims 9, 10, 13 and 14 are original or were previously presented.  Claim 8 is currently amended.  Claims 11 and 12 were cancelled.  The withdrawn claims are cancelled herein by Examiner Amendment.  Claims 8-10, 13 and 14, which are drawn to a system or apparatus, remain pending. 
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 rejections in view of amendments to the claims, Applicant's remarks and/or a careful reconsideration of the pertinent rejections.
Response to Amendment
Applicant revised the claim language  pursuant to the prior OA, to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  Applicant amended independent claim 8 to recite one or more specific structures, or other clarifying language, associated with various functionalities of the system.  As discussed during an Interview Summary is attached.
EXAMINER’S AMENDMENT
Claims 1-7 and 15-20, which were previously withdrawn, must be cancelled from this application.  
Therefore, an examiner’s amendment to the record appears below.  Examiner was unable to obtain Authorization for this examiner’s amendment in a timely manner.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s August 11, 2021 submittal, as follows:
Amendments to the Claims:
Please cancel claims 1-7 and 15-20.
Allowable Subject Matter
Claims 8-10, 13 and 14 are allowed.  Claim 8 is independent and is as follows:  
Claim 8:	A deionized (DI)-water cooling system comprising: 
a cooling loop comprising water, wherein the cooling loop contacts electrical equipment; and 
a deionization bypass connected to the cooling loop, the deionization bypass comprising: 
	a first filter component comprising a plurality of copper sheets stacked in parallel and a plurality of copper balls fused to surfaces of the plurality of copper sheets, 
wherein the copper balls remove dissolved oxygen from the water in the cooling loop; 

wherein the cationic resin comprises a crosslinked structure having a fixed positive charge and the anionic resin comprises a crosslinked structure having a fixed negative charge, and 
wherein the deionization cartridge deionizes the water in the cooling loop, the deionization cartridge positioned downstream of the first filter component; and 
	an injection pump coupled to a supply of metal particles, the injection pump configured to pump the metal particles into to the deionization bypass after the deionization cartridge; and 
	a plurality of valves that can be placed into a first configuration and a second configuration, 
wherein placing the valves in the first configuration forces a portion of the water in the cooling loop to enter the deionization bypass, and 
wherein placing the valves in the second configuration allows all of the water in the cooling loop to bypass the deionization bypass.
The following is an examiner’s statement of reasons for allowance:  
Although the notion of using deionized water for cooling electrical equipment is known in the art, Examiner finds that the prior art of record does not disclose or render obvious the specific structural and functional limitation of claim 8.  Moreover, upon reconsideration of the entire application, including the newly amended and clarified claims with the additional recited structure, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggest a deionized (D1)-water cooling system with a structure and functionality substantially as claimed.

Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to HAYDEN BREWSTER whose telephone number is (571) 270-1065.  The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm EST.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
8/14/2021